1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL MARK FREEMAN,                              )   Case No.: 1:21-cv-00195-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER GRANTING PETITIONER’S MOTION
                                                     )   FOR EXTENSION OF TIME TO FILE TRAVERSE
13          v.                                       )
                                                     )   (Doc. 10)
14   XAVIER BECERRA, Attorney General,
                                                     )
15                  Respondent.                      )   30-DAY DEADLINE
                                                     )
16                                                   )

17          On May 17, 2021, Petitioner filed a motion to extend time to file a traverse. (Doc. 10.)

18   Petitioner indicates that counsel for Respondent has no objection to Petitioner’s request for an

19   extension. (Id. at 2.) Good cause appearing therefore, the Court GRANTS Petitioner’s motion to

20   extend time. Petitioner SHALL file a traverse within 30 days from the date of service of this order.

21
22   IT IS SO ORDERED.

23      Dated:     May 18, 2021                              _ /s/ Jennifer L. Thurston
24                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28
